Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 21, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144634                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  ESTATE OF RILEY SHANE RHOADES, by                                                                       Brian K. Zahra,
  NICOLE CHENOWETH, Personal                                                                                         Justices
  Representative, and NICOLE CHENOWETH,
  individually,
                Plaintiffs-Appellants,
  v                                                                SC: 144634
                                                                   COA: 295082
                                                                   Kent CC: 08-007568-NH
  TRINITY HEALTH-MICHIGAN, d/b/a ST.
  MARY MERCY MEDICAL CENTER, DR.
  SARA SCHUGARS, ADVANTAGE HEALTH,
  d/b/a ADVANTAGE HEALTH PHYSICIAN
  NETWORK, ADVANTAGE HEALTH
  PHYSICIANS, P.C., d/b/a ADVANTAGE
  HEALTH PHYSICIAN NETWORK, and
  STEPHEN HICKNER, M.D.,
             Defendants-Appellees,
  and
  DR. A. SURAYARUN,
             Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the November 10, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        HATHAWAY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 21, 2012                        _________________________________________
           p0514                                                              Clerk